780 F.2d 1022
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)MORRIS MAY, Petitioner,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Respondent.
85-3686, 85-3742
United States Court of Appeals, Sixth Circuit.
11/15/85

PETITION FOR REVIEW DISMISSED
E.E.O.C.
ORDER
BEFORE:  MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
The parties have filed various motions concerning these petitions for review of orders of the Equal Employment Opportunity Commission (EEOC).  May requests in forma pauperis status for these petitions; the EEOC has filed motions to dismiss the petitions; and the EEOC has filed a motion to consolidate these two petitions.  The parties have filed various responses to these motions and various additional papers for the Court.


2
Upon consideration, the Court finds that the motion for consolidation of the petitions is well-taken.  The Court also grants May in forma pauperis status regarding both petitions.  Finally, the Court finds that the EEOC's motions to dismiss the appeals are well-taken.  Reasonable cause determinations are not final orders because the aggrieved party is able to file suit in the district court against the companies allegedly involved in the employment discrimination.  42 U.S.C. Sec. 2000e-5(b); Georator Corp. v. Equal Employment Opportunity Commission, 592 F.2d 765, 767-68 (4th Cir. 1979).


3
Because these cases are the fourth and fifth petitions for review filed by May concerning the same issues, the Court admonishes May that any further petitions concerning these issues will be deemed to be frivolous.  Frivolous appeals are subject to an award of damages and single or double costs.  Rule 38, Federal Rules of Appellate Procedure.


4
The motion to consolidate is granted.  The motions to proceed in forma pauperis are also granted.  Finally, the motions to dismiss both petitions for review are granted.